DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10 2020 has been entered.
Receipt of Arguments/Remarks filed on December 10 2020 is acknowledged. Claims 6, 9-10 and 17 were/stand cancelled. Claims 1 and 15 were amended. Claim 18 was added.  Claims 1-5, 7-8, 11-16 and 18 are pending. Claims 3 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on September 27 2018. Claims 1-2, 4-5, 7-8, 11-15 and 18 are directed to the elected invention.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The amendments filed December 10 2020 have overcome the rejection of claims 1-2, 4-5, 7-8 and 11-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The claims now recite the antioxidant is not grafted to the water soluble polymer thus making it clear what specific material is not grafted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-8, 11-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claims 1 and 15 introduce new matter as the claims recite the limitation: "wherein the antioxidant is not grafted to the water-soluble polymer”. There is no support in the specification for this limitation. The limitation of:  "the antioxidant is not grafted to the water-soluble polymer" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed.  Applicants point to paragraph 0054 for support of the limitation “wherein the antioxidant is not grafted to the water-soluble polymer”.  It is argued that the ascorbic acid in this example is added without a specific procedure to graft the ascorbic acid to the pullulan (an example of a water-soluble polymer).  A description which renders the claim invention obvious does not satisfy the written description requirement (p 1172, Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines).  MPEP 2163.  MPEP § 2173.05(i) makes it clear that “any claim containing a negative limitation which does not have basis in the original disclosure is correctly rejected under 35 U.S.C.§ 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. Id. “Negative claim limitations are adequately supported when the specification describes a reason Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1355 (Fed. Cir. 2015) (quoting Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012)); see also MPEP § 2173.05(i) (“If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”). The Specification fails under these requirements as the failure to mention something in the specification is not justification for an exclusionary proviso.  This specific example which fails to positively or negatively recite grafting of the antioxidant to the water soluble polymer, does not provide support to exclude grafting of any antioxidant to any water-soluble polymer.  Additionally, this specific example is directed to a specific antioxidant and specific water-soluble polymer and would not support the limitation over the full scope of the claims.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claims 1-2, 4-5, 7-8, 11-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4-5, 7-8, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US Patent No. 8821900, cited in the Action mailed on 6/6/18) in view of Suzuki et al. (USPGPUB No. 20090098061, cited in the Office action mailed on 10/22/18) and Lee et al. (USPGPUB No. 20080254091, cited in the Office action mailed on 10/22/18).  
Applicant Claims
	The instant application claims a sustained-releasing anti-adhesion material comprising a solid or semisolid base body comprising a water-soluble polymer, at least one antioxidant contained in the base body, wherein the base body comprises a base body layer made of a water-soluble polymer and a coating layer made of the poly(aliphatic ester), the coating layer being disposed on at least one surface of the base body layer, wherein the coating layer includes the antioxidant, wherein the antioxidant is not grafted to the water-soluble polymer and wherein the anti-adhesion material sustainedly releases the antioxidant on a wound surface.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tani et al. is directed to an anti-adhesion material.  Claimed is an anti-adhesion material comprising: a base layer containing a water soluble polymer; and a cover layer containing an aliphatic ester and placed on at least one of both surfaces of the base layer, wherein an optical thickness of the cover layer, as measured using a spectroscopic ellipsometer with a wavelength of 380 nm to 900 nm, is 27 nm or greater At least one the base layer and cover layer contains a medical agent (claim 5).  The water soluble polymer is a polysaccharide, protein or synthetic polymer (claim 6).  A specific embodiment taught is wherein there is a first and second cover layer placed on the surface on each surface of the base layer (figure 1, column 4, lines 57-62).  The composition is taught as a film (column 11, lines 31-40).  Dipping in a 7.4 pH buffer is exemplified (test 1).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Tani et al. suggest a medical agent, Tani et al. does not teach the medical agent is an antioxidant.  However, this deficiency is cured by Suzuki et al.
Suzuki et al. is directed to solutions for tissue adhesion prevention and methods for tissue adhesion prevention.  Taught trehalose in combination with glycosyl-L-ascorbic acid for preventing tissue adhesions (paragraph 0021). Protection is further improved with the combination is utilized (paragraph 0020). The compositions can also include other ingredients such as polysaccharides (paragraph 0024).  When the composition include antioxidants, the tissue protection property of trehalose and the free radical removal property of antioxidants are synergistically exerted to further prevent and inhibit dehydration and oxidative stress of tissues including wounds and organs during surgery (paragraph 0025).  Antioxidants in general can be added.  Antioxidants 
Lee et al. is directed to a multi-layered anti-adhesion barrier.  Polymers of the base layer include polypeptides such as collagen and gelatin as well as synthetic polymers such as aliphatic polyesters (paragraph 0043).  Claimed is that the base layer comprises at least one polymer (claim 2).  It is taught that the barrier should be one that can function as barrier while the wound heals and is degraded thereafter (paragraph 0005).  The degradation period may be changed by controlling the surface area/volume ratio of the base layer, the composition of the polymers, the presence or absence of a crystal structure, the thickness of the polymer layer, and the crosslinking density.  It is preferable that the degradation period is within 28 days (paragraph 0062).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tani et al., Lee et al. and Suzuki et al. and utilize trehalose and glycosyl-L-ascorbic acid as the medical agents.  One skilled in the art would have been motivated to utilize these active agents as they are taught as being used for preventing adhesions which is the same purpose as Tani et al.  One skilled in the art would have been motivated to utilize these actives to aid in the anti-adhesive nature of the films of Tani et al.  Since the Tani et al. suggests that at least one of the base layer and cover layer contains the medical agent, there are only 3 embodiments contemplated.  Thus, one would readily envision the medical agent being part of the cover layer alone or in both the base layer and cover layer.
Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tani et al., Lee et al. and Suzuki et al. and manipulate the degradation rate and thus the release of medical agents within the material.  Since Lee et al. suggest an anti-adhesion material similar to Tani et al. suggest degradation over a period as long as 28 days, this would suggest a controlled degradation.  Therefore, one skilled in the art would manipulate the degradation rate based on the teachings of Lee et al and thereby control the release of the medical agents since they are trapped within the material and there release would be dictated by the degradation of the matrix material.  
Regarding claim 7, Tani et al. teaches a pH of 7.4 which his close to the instantly claimed pH.  One skilled in the art would have been motivated to maintain a neutral pH when applying to skin.  
prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed concentration of antioxidant, Suzuki et al. teaches suitable amount.   The molecular weight of the ascorbyl derivative 338.29 g/mol.  Assuming a density of about 1 g/mL.  The concentrations of 0.1 mM to 200 mM would result in a concentration of the ascorbic acid derivative of 0.0034% to 6.77% as calculated by the examiner.   Thus, Suzuki et al. teaches an overlapping amount.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  One skilled in the art would have been motivated to manipulate the amount of the actives in order to achieve the desired level of adhesion prevention.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claim 11, the amounts encapsulated in the scope of the claim is any amount of water soluble polymer to polyaliphatic ester.  One skilled in the art would have been motivated to manipulate the amount in order to achieve the desired characteristics of the base layer.  Since the polymers are of different composition they are going to have different properties. Therefore, one skilled in the art would have been motivated to manipulate the polymers to manipulate the properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-8, 11-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8821900 in view of Suzuki et al. and Lee et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  

Patent ‘900 claims an anti-adhesion material comprising: a base layer containing a water soluble polymer; and a cover layer containing an aliphatic ester and placed on at least one of both surfaces of the base layer, wherein an optical thickness of the cover layer, as measured using a spectroscopic ellipsometer with a wavelength of 380 nm to 900 nm, is 27 nm or greater but not greater than 128 nm (claim 1).  Claims is an anti-adhesion material comprising a base layer containing a water-soluble polymer wherein, on at least one of both surfaces of said base layer, a cover layer containing an aliphatic ester has been placed, and a layer thickness of the cover layer is 130 nm or greater but not greater than 660 nm (claim 2).  The first cover layer and second cover layer can be made of the same material (claim 3) or different material (claim 4).  At least one the base layer and cover layer contains a medical agent (claim 5).  The water soluble polymer is a polysaccharide, protein or synthetic polymer (claim 6).  
Patent ‘900 suggests a medical agent, Patent ‘900 does not teach the medical agent is an antioxidant.  However, this deficiency is cured by Suzuki et al. and Lee et al. 

Lee et al. is directed to a multi-layered anti-adhesion barrier.  Polymers of the base layer include polypeptides such as collagen and gelatin as well as synthetic polymers such as aliphatic polyesters (paragraph 0043).  Claimed is that the base layer comprises at least one polymer (claim 2).  It is taught hat barrier should be one that can function as barrier while the wound heals and is degraded thereafter (paragraph 0005).  The degradation period may be changed by controlling the surface area/volume ratio of the base layer, the composition of the polymers, the presence or absence of a crystal structure, the thickness of the polymer layer, and the crosslinking density.  It is preferable that the degradation period is within 28 days (paragraph 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘900, Lee et al.  and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘900, Lee et al.  and Suzuki et al. and utilize antioxidants in general such as lycopene, xanthophyll, flavonoid, catechin, tannin, anthocyanin or quercetin.  One skilled in the art would have been motivated to utilize an antioxidant for their synergistic effect with trehalose as taught by Suzuki et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught antioxidants as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘900, Lee et al. and Suzuki et al. and manipulate the degradation rate and thus the release of medical agents within the material.  Since Lee et al. suggest an anti-adhesion material similar to Tani et al. suggest degradation over a period as long as 28 days, this would suggest a controlled degradation.  Therefore, one skilled in the art would manipulate the degradation rate 
Regarding the claimed thickness, Patent ‘900 teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed amount of antioxidant, Suzuki et al. teaches suitable amount.   The molecular weight of the ascorbyl derivative 338.29 g/mol.  Assuming a density of about 1 g/mL.  The concentrations of 0.1 mM to 200 mM would result in a concentration of the ascorbic acid derivative of 0.0034% to 6.77% as calculated by the examiner.   Thus, Suzuki et al. teaches an overlapping amount.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  One skilled in the art would have been motivated to manipulate the amount of the actives in order to achieve the desired level of adhesion prevention.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claim 11, the amounts encapsulated in the scope of the claim is any amount of water soluble polymer to polyaliphatic ester.  One skilled in the art would have been motivated to manipulate the amount in order to achieve the desired characteristics of the base layer.  Since the polymers are of different composition they are going to have different properties. Therefore, one skilled in the art would have been motivated to manipulate the polymers to manipulate the properties.

Response to Arguments
Applicants’ arguments filed December 10 2020 have been fully considered but they are not persuasive. 
Applicants argue that (1) support for the recitation wherein the antioxidant is not grafted to the water soluble polymer is supported in paragraph 0054.  In this paragraph it is stated that a predetermined amount of ascorbic acid is added to a water soluble polymer, pullulan, to form a film.  The ascorbic acid is added without specific procedure to graft the ascorbic acid to the pullulan.  
Regarding applicants’ first argument, firstly, paragraph 0054 of the instant specification is directed to a specific water soluble polymer and a specific antioxidant but the instant claims are directed to any water soluble polymer and any antioxidant.  Thus, even if this specific example provided support for ascorbic acid not to be grafted to pullulan, this specific species does not provide support for the claimed genus.  Note:  Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines).  MPEP 2163.  Therefore, while this example does not expressly teach the addition of specific step or element which results in grafting, this is not the requirement to satisfy the written description.  As indicated above:  MPEP § 2173.05(i) makes it clear that “any claim containing a negative limitation which does not have basis in the original disclosure is correctly rejected under 35 U.S.C.§ 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. Id. “Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation,” describing disadvantages of the excluded part will suffice. Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1355 (Fed. Cir. 2015) (quoting Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012)); see also MPEP § 2173.05(i) (“If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”). The Specification fails under these requirements as the failure to mention something in the specification is not justification for an exclusionary proviso.  
	Applicants argue that (2) as amended the antioxidant is included in the coating layer.  It is argued that the combination of Tani and Suzuki does not teach or suggest the antioxidant is in the coating layer.  It is argued that the combination would only 
	Regarding Applicants’ second arguments, firstly, Tani specifically teaches that at least one the base layer and cover layer contains a medical agent (claim 5) which Applicants acknowledge on page 11 (page 4 of the arguments) in the first paragraph of the response filed December 10 2020.  Therefore, Tani teaches 3 embodiments, one where the medical agent is in the base layer, one where it is in the cover layer and one where it is in both.  Thus, Tani suggests the inclusion of the medical agent in the cover layer reading on the instantly claimed coating layer.  While Suzuki teaches the antioxidants can be utilized with polysaccharides (i.e. water soluble polymers), Suzuki does not teach that such combination is required.  Suzuki teaches that trehalose in combination with glycosyl-L-ascorbic acid prevents tissue adhesions.  Suzuki teaches that when antioxidants are included the tissue protection property of trehalose and the free radical removal property of antioxidants are synergistically exerted to further prevent and inhibit dehydration and oxidative stress of tissues including wounds and organs.  This is the motivation to add these specific medical agents to the composition of Tani as they would aid in preventing tissue adhesions which is a desire of Tani.  This motivation still exists whether the medical agent is in the base layer, the coating layer or both.    
	Applicants argue that (3) the non-statutory double patenting is traversed.  It is indicated an appropriate TD would be filed if necessary.
Regarding applicants third argument, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616